Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 03/25/2021, in which, claim(s) 1-8 are pending.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 03/25/2021 is/are accepted by The Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 3-6 are rejected on the ground of nonstatutory double patenting over claims of U.S. Patent No. 9, 405, 926, 10,043,017 and 10,984,116. Since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because the underlined differences are obvious variations of the same invention.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “a processor configured to…” in claims 1 and 3 are limitations that invoke 35 U.S.C. 112, sixth paragraph. The written description only implicitly or inherently sets forth the corresponding structure, material, or acts that perform the claimed function.
The specification does not discloses the processor is a microprocessor, CPU or any other structure forms.
Pursuant to 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181, applicant should:
(a)          Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)          Amend the written description of the specification such that it expressly recites the corresponding structure, material, or acts that perform the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)           State on the record what corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.
Dependent claim(s) 2 and 4-6 disclose the modules from claim 1 and 3, configured to perform additional features and thus is rejected under the same rationale.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3 and 7 reciting “write the encrypted data blocks across at least three cloud storage providers, each cloud storage provider located in a different physical location, each data block written to at least two but less than all of the cloud storage providers, whereby there is no single cloud storage provider to which all of the data blocks are written; such that if any one cloud storage provider is unavailable, the encrypted data blocks stored thereon may be retrieved from at least one other cloud storage provider; and in the case any one of the cloud storage providers is compromised, the original data cannot be recovered from the encrypted data blocks stored in that cloud storage provider alone…”.
The encrypted data blocks were writing over the cloud storages; however, the claim further claiming each data block written to the cloud storages… It is unclear when these “each data block” was written to the cloud storages.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orsini et al. (Pub. No.: US 2010/0299313 A1 – IDS; hereinafter Orsini) in view of Reddy et al. (Pub. No.: US 2008/0256143 A1; hereinafter Reddy) further in view of Kawamoto et al. (Pub. No.: US 2003/0220985 A1 - IDS; hereinafter Kawamoto).
Regarding claim 3, Orsini discloses a cloud-based system for securely storing transactional data, comprising: 
a processor configured to [Orsini; ¶90]: 
obtain original data from a client database (obtain the data [Orsini; ¶320-327]); 
split the original data into at least three data blocks (the data parsed into n parts [Orsini; ¶320-327]); 
encrypt the data blocks using an encryption key associated with the data blocks (generating of n keys, based on n parts, encrypted each parts with its respective keys [Orsini; ¶320-327]); and 
write the encrypted data blocks across at least three cloud storage providers, each cloud storage provider located in a different physical location, each data block written to at least two but less than all of the cloud storage providers (the parsed blocks are distributes to different data storage over the clouds, in which the clouds can be from different networks [Orsini; ¶547- 548, 554]). Orsini discloses that the data blocks can be stored at the different data storage over the clouds. Orsini does not explicilty discloses whereby there is no single cloud storage provider to which all of the data blocks are written; such that if any one cloud storage provider is unavailable, the encrypted data blocks stored thereon may be retrieved from at least one other cloud storage provider; and in the case any one of the cloud storage providers is compromised, the original data cannot be recovered from the encrypted data blocks stored in that cloud storage provider alone; however, in a related and analogous art, Reddy teaches this feature.
In particular, Reddy teaches the data segments are stored to the storage system over the clouds and will be replicated to a replicate system, which means it is written to at least two different clouds storage [Reddy; ¶28-39]. It would have been obvious before the effective filing date of the claimed invention to modify Orsini in view of Reddy to store the data at multiple storage with the motivation to allow the user the fully retrieve data segments even when one cloud storage is down.
Orsini-Reddy combination does not discloses create a pointer file containing locations of each of the encrypted data blocks in every cloud storage provider in which they were written; however, in a related and analogous art, Kawamoto teaches these features.
In particular, Kawamoto teaches the creating and using local file pointers to indicate the data block storing location for easier file retrieval [Kawamoto; 49-54];
store the pointer file in the client storage device (creating an using local file pointers to indicate the data block storing location for easier file retrieval [Kawamoto; 49-54]);
delete the original data from the client storage device (one with ordinary skill in the art would delete the old data to conserved space). It would have been obvious before the effective filing date of the claimed invention to modify Orsini-Reddy in view of Kawamoto with the motivation to use pointers for easier file retrieval.

Regarding claim 4, Orsini-Reddy-Kawamoto combination discloses the system as recited in claim 3, wherein the processor is further configured to: 
obtain an original data database record containing information of a transaction (obtains the tags for selected segments [Reddy; ¶44-45]); 
split the original data into at least three data blocks (break into segments and subsegments [Orsini; ¶320-327][Reddy; ¶44-45]);
encrypt the data blocks using the encryption key (encrypted with proper key [Orsini; ¶320-327]; and 
write the encrypted data blocks across at least three cloud storage providers, each cloud storage provider located in a different physical location, each data block written to at least two but less than all of the cloud storage providers (the parsed blocks are distributes to different data storage over the clouds, in which the clouds can be from different networks [Orsini; ¶547- 548, 554]); and 
update the pointer file with the locations of each of the database record's encrypted data blocks in every cloud storage provider in which they were written (pointer can be modify or updated [Kawamoto; 49-54]). It would have been obvious before the effective filing date of the claimed invention to modify Orsini-Reddy in view of Kawamoto with the motivation to use pointers for easier file retrieval.

Regarding claim 5, Orsini-Reddy-Kawamoto combination discloses the system as recited in claim 4, wherein the processor is further configured to: 
receive a request for a data record of the database; obtain encrypted block storage information of the data record from the pointer file; retrieve the encrypted blocks using the storage information; decrypt and reassemble the retrieved encrypted blocks as a reconstructed data record; and return the reconstructed data record to the requester (the segments are retrieved using pointers and reconstructed to create the original data [Orsini; ¶424]).

Regarding claim 6, Orsini-Reddy-Kawamoto combination discloses the system as recited in claim 1, wherein a client or application accesses the system using an application programming interface (API) (API or CAPI are used by the client for accessing [Orsini; ¶178, 297-298]).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432